              Case 1:17-cr-03403-JAP Document 71 Filed 06/19/20 Page 1 of 1
                                                                                                                     FITED
                                                                                                         UNITED STATES DISTRICT COUHT
                                                                                                          ALBUOUEBeU E, Nf; \rt MEXTCO
(   Rcv. 06,' I9) \\'irivt'r of Detentior   lluring



                                       UNrrEp Srergs DrsrRrcr Counr
                                                                     for the                                 MITCHELL R. ELFERS
                                                            District of New Mexico                                 ELERK

               United States r:f America

                                  v.

                                                                                                 Case No. 17CR3403 JP
RAYLAN REANO,

                            DeJtndunt



                                                      WAIVER OF' DETENTION HEARING

               I. RAYLAN REANO charged in: (an indictment, cornplainr, petition)

with supervisecl release r,iolation, Title                 18   . U.S.C.   3IX1uo,f having appeared before &is Court and

been advised of rny rights as required by Fed, R. Crinr. P. 5 or 32.1 and I B. U.S.C. $ 3142, inclucling rny

right to have a detention hearing, do hereby waive (give up) my right ro a detention hearing and agree to

be detained. Holvever, I reserve the righi to petilion the court to review rny detention and set reasonable

conditions ofrelease.




                                                                     Alt"lc: O. ELSENI-llltMgR.          NM l2l3eq
                                                                     Attorney fbr Delendant
                                                                      I I I Lornas Blvd. NW Ste. 501
                                                                     Albuquerque, NM 87102
                                                                      Emai   I   :   aric_elsenheimer(@td. org
                                                                     Phone: (505) 346-2489
                                                                     Fax: (505) 346-2494
